Title: From George Washington to Robert Erskine, 3 March 1779
From: Washington, George
To: Erskine, Robert

Sir
Head Quarters Middle Brook 3d March 1779

I am favd with yours of the 26 ulto by Colo. Malcom. Notwithstanding the many conveniencies that would result from carrying on your work at your own House, I am still of opinion, that convenience is over ballanced by the danger you are in, should the enemy think the draughts in which you are engaged worth their attention. I can assure you, your Work is no secret to them. Some of the Convention Officers who were at your House, saw the Maps and mentioned the accuracy and great Value of them—Altho’ a small guard assisted by your own people may be sufficient to keep off the small parties of Villains who infest your quarter merely for plunder, it would probably be otherwise with a party sent expressly to take your papers, which, from the desultory kind of War they now seem inclined to carry on would be infinitely valuable to them—I must therefore repeat my desire of your removing as near to the Camp as a convenient situation will admit. You will be as perfectly safe any where in the Rear of the Army as if you were in the midst of it, the people being to a Man well affected and a chain of Guards so posted that no parties can penetrate undiscovered. I cannot think your family will be in danger after the objects that would probably tempt an enemy are removed, but of this you are the best judge—Colo. Malcom delivered the two Maps safe. I am &c.